Exhibit 32.02 CERTIFICATION PURSUANT TO THE SARBANES -OXLEY ACT OF 2002 CHIEF FINANCIAL OFFICER I, Vincent De Lorenzo, certify that: In connection with the Quarterly Report on. Form 10-Q of Digital Creative Development Corporation for the quarter ending September 30, 2009 (the "Report"), the undersigned officer of the Company, certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: (1) The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; as amended; and (2) The information contained in the Report fairly present, in all material respects, the financial condition and results of operations of the Company. Date: June 3, 2011 /s/Vincent De Lorenzo Vincent De Lorenzo Chief Financial Officer
